Dear Mr. Depasco:
This letter is in response to your request for an official opinion of this office concerning the question of whether a circuit court administrator or circuit clerk has authority to maintain permanent case records and judgments of the probate court, misdemeanor and municipal ordinance violation cases or records in felony cases before the filing of an information.
We enclose a copy of a memorandum dated June 1, 1979, addressed to this office by the legal counsel for the court administrator of the circuit court of Jackson County, Missouri. This memorandum is self-explanatory.
It is our view that in light of the position taken by the circuit court, en banc, as indicated by the memorandum, that it would be inappropriate for this office to purport to issue a legal opinion on this subject. We are of the view that the situation does not present a question which is properly the subject of an opinion of this office under Section 27.040, RSMo.
We conclude that we must respectfully decline to issue you an opinion on this subject.
Very truly yours,
                                  JOHN ASHCROFT Attorney General
Enclosure